Citation Nr: 1502972	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity prior to June 27, 2011.  

2.  Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the left upper extremity prior to August 9, 2012, and 20 percent therefrom.  

3.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the right upper extremity.   

4.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in June 2011 so that VA treatment records and a VA examination could be performed.  

Following a June 2011 VA examination, the rating for the Veteran's right lower extremity peripheral neuropathy was increased to 20 percent disabling, effective June 27, 2011, the date of the VA examination.  The Veteran continued to express disagreement with the effective date and continued to express dissatisfaction with the 20 percent rating.  In a December 2013 Board decision, the 10 percent rating prior to June 27, 2011, and the 20 percent rating from that date for peripheral neuropathy of the right lower extremity as well as a 20 percent rating for diabetic neuropathy of the left lower extremity, were confirmed.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an August 2014 Order, following a Joint Motion for Remand (JMR).  The JMR noted that the Veteran was not pursuing the issues regarding the current 20 percent ratings for peripheral neuropathy of each lower extremity, but vacated and remanded the issue of a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to June 274, 2011, so that the Board could provide additional reasons and bases to support the denial.  

As noted in the December 2013 Board decision, by rating decision dated in July 2013, the RO granted service connection for peripheral neuropathy of the right upper extremity, rated 10 percent disabling, and continued a 10 percent evaluation for peripheral neuropathy of the left upper extremity.  The Veteran, in correspondence dated in September 2013, submitted a notice of disagreement to the evaluations.  As noted in the December 2013 Board decision, a statement of the case needed to be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such these issues were remanded so that this could be accomplished.  The issue of entitlement to a TDIU was also remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  The development ordered regarding these issues in the December 2013 decision was not accomplished.  As such, these issues must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

The issues of increased ratings for bilateral upper extremity diabetic neuropathy and TDIU are REMANDED to the RO via the AMC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Prior to June 27, 2011, the Veteran's right lower extremity diabetic neuropathy has been primarily manifested by decreased sensation, pain, numbness, tingling and decreased or absent deep tendon reflexes; without evidence of a gait impairment resulting from right lower extremity disability, loss of muscle strength, or muscle atrophy; which is productive of no more than mild to moderate incomplete paralysis.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity were not met prior to June 27, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8525 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  June 2007, July 2008, and March 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently pursuant to remand by the Board in June 2011.  The Board finds that the examination obtained is adequate.  The examination was provided by a qualified medical professional and findings and conclusions were predicated on a full reading of all available records.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA and VBMS e folders, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).


Diabetic Neuropathy of the Right Lower Extremity
Prior to June 27, 2011

Service connection for peripheral neuropathy of the right lower extremity was granted as secondary to service-connected diabetes mellitus by the RO in a September 2005 rating decision.  The 10 percent disability rating was awarded under the provisions of Code 8525.  The JMR noted that in denying a rating for the right lower extremity diabetic neuropathy in excess of ten percent prior to June 27, 2011, the Board found that the disability was manifested by decreased sensation and pain, but no evidence of muscle wasting or atrophy.  The JMR noted that the Board, in its analysis, did not address the evidence prior to June 2011 that demonstrated an unsteady and antalgic gait with regard to the right lower extremity such as a July 2006 VA examination report reflecting a mild antalgic gait, or a June 2007 VA examination report, which also reflected that appellant walked with an antalgic gait, favoring his left leg.  The JMR went on to state that the Board did not explain how such evidence would entitle appellant to a twenty percent (20%) rating for severe impairment of the left lower extremity under DC 8525 prior to June 2011, but that such evidence would only entitle the Veteran to a ten percent rating for the right lower extremity for mild impairment.  The JMR further instructed the Board to consider that the evidence demonstrated that the Veteran wore special diabetic shoes and used a cane for stability, and that reflexes were decreased or absent.  

Diagnostic Code 8525 provides ratings for paralysis of the posterior tibial nerve.  Diagnostic Code 8525 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the posterior tibial nerve, paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired, is rated 30 percent disabling.  

Diagnostic Code 8625 provides a rating for neuritis of the posterior tibial nerve.  Diagnostic Code 8725 provides a rating for neuralgia of the posterior tibial nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

On VA examination in July 2006, the Veteran reported that he had a tooth-ache-type pain from the ankle to midway up the shin, bilaterally, that occurred intermittently on a daily basis.  The pain lasted between 5 and 30 minutes.  He did not have loss of function of the feet and was able to walk.  He stated that he had minimal function and had to rest when he had a flare-up.  He stated that, at times, his left ankle felt as if it was broken.  He was not on medication.  He had no known exacerbating factors.  Alleviating factors included sitting down to rest.  He did not use assistive devices, but did wear diabetic shoes.  With flare-ups, he experienced weakness, fatigue and pain.  On physical examination, he had no clubbing, cyanosis, or edema.  There was good hair growth of the lower extremities, which were warm to the touch.  Monofilament testing was adequate to the plantar surfaces of the feet, bilaterally.  Toes were downgoing.  Position sense was within normal limits.  There were no active lesions on the feet.  Lower extremity muscle strength was 5/5 throughout.  Tandem gait was within normal limits.  He had a mild antalgic gait, but it was not specified which leg he favored.  Deep tendon reflexes were 1+ at the knees.  Patellar reflexes were slightly decreased on the right and 1+ on the left.  The pertinent diagnosis was neuropathy of both lower extremities.  Electromyogram (EMG) studies from December 2005 showed left peroneal neuropathy of the left lower extremity and polyneuropathy.  The EMG was diagnostic of left lower extremity neuropathy.  The diagnosis was neuropathy of both lower extremities probably due to diabetes mellitus.  

In a January 2007 report of a private examination, the Veteran reported that he had pain that had begun spontaneously in the left lower extremity.  It was distal, unilateral, and mostly over the anterior aspect of the leg and foot.  It covered both territories of the superficial and deep peroneal nerves.  It was characterized by an ache, but not aggravated with Valsalva maneuver.  On examination, it was noted that the Veteran wore special diabetic shoes.  He had decreased sensation to vibrations and pinprick in both lower extremities, more so on the left than the right.  Gait was normal.  Deep tendon reflexes were absent in the patellar and Achilles; the plantars were neutral; and there was no clonus.  The impression was peripheral neuropathy secondary to diabetes mellitus.  

On June 2007 VA examination, the Veteran stated that he continued to have symptoms of pain, numbness, and tingling of the left foot and lower leg.  He had numbness and tingling to the foot just above the ankle and pain in the dorsal surface of the foot.  He stated that walking a couple of blocks would increase the pain in the left foot to a level of between 7 and 8.  Standing 1/2 hour also did this.  While sitting at rest, he had pain to level 8, with the numbness and tingling that came and went with prolonged walking or standing, or with no specific precipitating or aggravating factor.  Cold weather increased his symptoms by approximately 10 percent.  To relieve the pain, numbness, and tingling, he had been prescribed the medication Gabapentin.  This reduced the pain by 10 to 20 percent and the numbness and tingling by 30 to 40 percent.  He reported flare-ups four to five days out of seven.  These lasted to between a few hours to all day.  He denied redness, in the foot or lower leg.  He stated that the foot and lower leg were of normal temperature, without tenderness in the foot or lower leg.  He reported stiffness in the left forefoot.  He reported weakness and instability that he described as losing his balance.  He used a cane for stability.  On physical examination, the Veteran walked with an antalgic gait, favoring his left leg.  He had difficulty walking on his toes, but was able to walk on his heels.  He was slightly unsteady with tandem walking.  He had tenderness with palpation in the toes, the Achilles tendon area, and the anterior ankle.  Palpating the foot and ankle increased the tingling sensation.  There was no redness, warmth, or effusion in the left foot or ankle.  Strength with dorsiflexion and plantar flexion was 5/5.  Sensation was decreased to monofilament and vibration when compared to the hands.  He did have hair on the dorsal surface of the foot and toes.  He was unable to elicit a patellar or Achilles tendon reflex.  He did have greater shoe wear on the left heel.  The Veteran did have increased pain radiating up the left shin with repetitive range of motion, but no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  He had no change of degrees of range of motion following repetitive motion.  He was able to wiggle the toes of both feet without pain or stiffness.  He reported numbness, tingling and pain in the left foot.  The diagnosis was peripheral neuropathy of the left lower extremity.  

On April 2008 VA examination of the lower extremities, the joints were cool to the touch and there was no erythema or increased temperature.  The Veteran reported pain of the left lower extremity that he described as 3/10, with all initial movement causing pain.  There was slight pain on deep palpation of the dorsal portion of the foot, but no pain on deep palpation of the shin.  Temperature and color were normal.  The Veteran could wiggle his toes freely without pain.  Monofilament revealed that the feet were sensate.  Vibratory sensation was also intact.  There was no muscle wasting or atrophy noted.  There was no paralysis, neuritis, or neuralgia noted.  The Achilles tendon remained midline both weightbearing and nonweightbearing.  The diagnosis was peripheral neuropathy of both feet, with symptoms of burning, numbness, and tingling.  

On March 2009 VA examination, it was noted that the Veteran continued to use the medication Gabapentin, with some effect.  He complained of paresthesia, tingling, numbness, and pain of the lower extremities.  His tingling was chronic and constant, with no alleviating or precipitating factors.  He wore custom made diabetic shoes.  He denied any other sensory abnormalities to cold or hot or otherwise.  He used a cane, but was able to sit frequently while working as a vocational teacher, although he also had to stand frequently for long periods while teaching.  The Veteran denied any effects on his activities of daily living.  On physical examination, he walked with a cane with a normal gait and no unsteadiness.  He had no clubbing, cyanosis or peripheral edema.  The joints were cool to the touch and hair growth was good on the feet and toes.  There was no functional impairment and no paralysis, neuritis, or neuralgia.  There was no muscle wasting or atrophy noted.  Motor strength was 5/5, bilaterally.  The Veteran complained of pain on palpation of the plantar aspect of each foot and was able to stand on his heels and toes with complaints of pain.  Monofilament examination revealed good sensatability to the lower extremities bilaterally, good vibratory sense upon bony prominences and intact reflexes.  Babinski sign was negative.  The diagnosis was peripheral neuropathy of both lower extremities.  

VA outpatient treatment records dated in October 2010 show that the Veteran had neuropathy with increasing pain in the legs.  He rated the left leg pain at 10/10 at times, with the pain being worse in the left ankle and foot.  He took Gabpentin for pain, with increasing dosage.  On examination, there was no clubbing, cyanosis, or edema.  Neurologically, the Veteran was grossly intact, with the gait within normal limits.  In November 2010, it was reported that EMG studies were interpreted as normal with no evidence of neuropathy.  

An examination was conducted by VA on June 27, 2011.  On the basis of the results of this examination, the rating of the peripheral neuropathy of the right lower extremity was increased to 20 percent disabling.  As noted, this rating is not currently on appeal.  

Regarding the Veteran's right foot, prior to June 27, 2011, the Board finds that the evidence shows that the neuropathy of the right lower extremity was not productive of more than mild to moderate paralysis.  The record shows that, prior to June 27, 2011, the disability was manifested by decreased sensation and pain, but no evidence of muscle wasting or atrophy.  Muscle strength was noted to be 5/5, which is normal, on all examinations.  While the Veteran was noted to walk with an antalgic gait at times, this was shown to favor the left, rather than the right lower extremity.  This is a significant difference between the disabilities of his lower extremities and provides a basis for the higher, 20 percent rating of the left lower extremity that has been effective since 2006.  At other times, his gait was reported to be normal.  While it was noted that the Veteran used a cane, there is no evidence that this was due to his right lower extremity neuropathy, rather than the neuropathy of the left lower extremity that has been consistently reported to be worse.  This is further supported by the fact that abnormal wear patterns were shown on the Veteran's left shoe only, with no evidence of abnormal wear pattern on the right.  Deep tendon reflexes have been decreased or absent on some examinations and also intact on other examination.  The Veteran has reported flare-ups, but has otherwise denied functional impairment or an effect on his activities of daily living.  It is recognized that he complains of pain, burning, numbness and tingling.  These symptoms are indicative of no more than mild to moderate impairment.

The Board is cognizant of the fact that the Veteran wears diabetic shoes, but it is found that these are a precautionary measure taken to prevent injury resulting from lack of feeling in the feet, and not indicative of the severity of the neuropathy itself.  While increased disability in the right lower extremity was found to have existed at the time of the June 2011 VA examination, only mild to moderate impairment is shown prior to that time.  While pain, tingling, and numbness are demonstrated in both lower extremities prior to June 2011, the gait abnormality and need for a cane are found to be the result of left lower extremity neuropathy only, and the left lower extremity has been consistently shown to be a more severe disability than that demonstrated on the right.  As such, there is no basis for a rating in excess of 10 percent for neuropathy of the right lower extremity prior to June 27, 2011.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for diabetic peripheral neuropathy of the right lower extremity prior to June 27, 2011, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right lower extremity peripheral neuropathy prior to June 27, 2011, directly corresponds to mild or moderate incomplete paralysis of the lower extremity, without a demonstration of severe paralysis prior to that date.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right lower extremity diabetic peripheral neuropathy prior to June 27, 2011, and no referral for an extraschedular rating is required.  


ORDER

A disability rating in excess of 10 percent prior to June 27, 2011, for diabetic neuropathy of the right lower extremity is denied.  


REMAND

Regarding the claims for a higher evaluation for diabetic peripheral neuropathy of the upper extremities, the Veteran has submitted a Notice of Disagreement with the July 2013 rating decision that continued or assigned 10 percent ratings for each upper extremity.  The Board notes the rating for the left upper extremity was increased to 20 percent as of August 9, 2012.  As noted in the Board's December 2013 remand, the Veteran has sought to appeal the current rating for these disabilities.  To date, it is not shown that he has received a statement of the case related to these issues, so these claims must be remanded for compliance with Manlincon.  See Manlincon, 12 Vet. App. 238.  

Finally, it is noted that the Veteran's combined service-connected disability rating is 70 percent.  Recently received correspondence from the Veteran, dated in September 2013, shows that he took early retirement as a result of his diabetic peripheral neuropathy.  Correspondence from the Veteran shows that in July 2014, he reported that he was in receipt of benefits from the Social Security Administration (SSA).  The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).   Thus, it appears that he has contended that he could not secure and follow a substantially gainful occupation, by reason of service-connected disability.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact SSA and request copies, for association with the claims folder, of any and all records utilized in any disability determination.  

2.  The AOJ should take all necessary action to develop and adjudicate the issue of TDIU.  

3.  The Veteran must be provided a Statement of the Case on the issues of entitlement to increased ratings for diabetic peripheral neuropathy of each upper extremity and, if denied, the issue of entitlement to TDIU.  If and only if, the Veteran files a timely substantive appeal on the increased rating issues, should they be returned to the Board.  The Veteran need take no further action to perfect his appeal as to the TDIU issue, as it is considered part and parcel of the increased rating issue decided in this decision  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238; Rice, 22 Vet. App. 447.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


